Hardin, J.:
The term of tne former incumbent judge, Bowen, as county judge, expired on the 31st day of December, 1878. He was required to file a certificate indicating the year in which he became seventy years of age, and at the close of that year his term . of office expired. Such certificate was duly filed, and that clearly evidenced the duration of his “term” of office. There was, therefore, a vacancy in the office of county judge of Niagara county upon the 1st day of January, 1879. That vacancy could be and was properly filled by the electors. The defendant was therefore duly elected. As the vacancy was filled by the election of the defendant, there was no vacancy in the office of county judge of Niagara county when the relator received his appointment from the governor of the State.
The appointment was void as there was no vacancy. We must therefore affirm the judgment entered upon the decision below.
Judgment affirmed, with costs against the relator.
Talcott, P. J., and .Smith, J., concurred.
So ordered.